

Contract Acceptance Notice - Reseller


To:
WAAT Media Corporation, United States of America, registered no. 2512380 and
Address: 18226 Ventura Blvd. Suite 102 Tarzana, Ca 91356
 
Attention: Camill Sayadeh
 
Fax: +1 818 708 0598
From the Vodafone Group Company
identified opposite:
VODAFONE-PANAFON Hellenic Telecommunications Company S.A.
1-3 Tzavella Street, Chalandri, 152-31, Athens, Greece.
Company registration Number: 094349850
Tax office: FAEE Athinon
 
Attention: Commercial Consumer Director (Mr. Athanasios Zarkalis)
Fax: +30 210 6703002
CC:
Vodafone Group Services Limited
Vodafone House
The Connection,
Newbury, Berkshire RG14 2FN
United Kingdom
Attention: Executive Head of Content Development (Graeme Ferguson)
Fax: +44 207 212 0312
Territory
Greece



We accept the Standing Offer set out in the Master Agreement entered into
between you and VGSL dated 17 January 2005 (entitled “Vodafone Master Global
Content Reseller Terms and Conditions”), a copy of which (together with any
relevant Content Schedules) we have seen. The relationship between the companies
shall be governed by Greek law. Any dispute regarding the global Content
Agreement shall be submitted to the exclusive jurisdiction of the courts of
Athens.


We elect that our Contract’s Commencement Date be 01/03/2005.


Signed on behalf of:
The Vodafone Group Company
Identified above
             
 [sig_zarkalis.jpg] 
     
Print signatories’ name: Mr. Athanaslos Zarkalis
             
Position: Commercial Consumer Director
             
Date signed: 15/03/2005
     

 
NB - Prior to signing this Contract Acceptance Notice, the Vodafone Group
Company must be sent copies of the final,
signed versions of: (1) Terms and Conditions; and (2) Content Schedule(s).



--------------------------------------------------------------------------------

